Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Don Stout on Mar. 4, 2022.
1. (Currently Amended) A live facial recognition method, comprising:
          (a) projecting a given pattern that comprises at least one smooth line to a subject under recognition;
          (b) capturing a reflected pattern of the subject under recognition; and
          (c) detecting whether the subject under recognition is a flat surface according to the reflected pattern by determining two end points of the reflected pattern within a face of the subject under recognition, and forming a linked line between the two end points, calculating an average distance between the reflected pattern and the linked line along a plurality of points thereof, and determining whether the average distance is greater than a predetermined value;
          wherein the subject under recognition is determined to be a living subject when the subject under recognition is not a flat surface.

5. (Currently Amended) The method of claim 4, wherein the step (c) further comprises:
          eliminating image content of the first image from the second image by using an image processing method to obtain a third image; and

          
          
          

10. (Currently Amended) A live facial recognition system, comprising:
          a pattern projection device that projects a given pattern that comprises at least one smooth line to a subject under recognition;
          a reflected pattern capture device that captures a reflected pattern of the subject under recognition; and
          a reflected pattern recognition device that detects whether the subject under recognition is a flat surface according to the reflected pattern by determining two end points of the reflected pattern within a face of the subject under recognition, and forming a linked line between the two end points, calculating an average distance between the reflected pattern and the linked line along a plurality of points thereof, and
          determining whether the average distance is greater than a predetermined value;
          wherein the subject under recognition is determined to be a living subject when the subject under recognition is not a flat surface.


          eliminating image content of the first image from the second image by using an image processing method to obtain a third image; and
          performing binary thresholding on the third image to obtain a fourth image[[;]]
          
          
          .

Allowable Subject Matter
Claims 1, 3 – 10 and 12 – 18 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a live facial recognition method, comprising: (a) projecting a given pattern that comprises at least one smooth line to a subject under recognition; (b) capturing a reflected pattern of the subject under recognition; and (c) detecting whether the subject under recognition is a flat surface according to the reflected pattern by determining two end points of the reflected pattern within a face of the subject under recognition, and forming a linked line between the two end points, calculating an average distance between the reflected pattern and the linked line along a plurality of points thereof, and determining whether the average distance is greater than a predetermined value; wherein the subject under recognition is determined to be a living subject when the subject under recognition is not a flat surface, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 10 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, live facial recognition system, comprising: a pattern projection device that projects a given pattern that comprises at least one smooth line to a subject under recognition; a reflected pattern capture device that captures a reflected pattern of the subject under recognition; and a reflected pattern recognition device that detects whether the subject under recognition is a flat surface according to the reflected pattern by determining two end points of the reflected pattern within a face of the subject under recognition, and forming a linked line between the two end points, calculating an average distance between the reflected pattern and the linked line along a plurality of points thereof, and determining whether the average distance is greater than a predetermined wherein the subject under recognition is determined to be a living subject when the subject under recognition is not a flat surface, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642